Quillian, Judge.
The appellant was tried for the offense of murder and was convicted of voluntary manslaughter. The appellant filed a motion for a new trial on the general grounds which was overruled and the case is here for review. Held:
There was evidence that both the deceased and the appellant had a pistol in their possession at the time the deceased was killed; that the appellant was seen getting out of his car with his pistol in his right hand walking straight toward the deceased; that the appellant shot the deceased; that the deceased was never seen reaching for his pistol; that the deceased’s arms were down by his *653side at the time he was shot. There was sufficient evidence to support the verdict. Spradlin v. State, 90 Ga. App. 97, 103 (82 SE2d 238).
Submitted January 10, 1972
Decided February 10, 1972
Rehearing denied March 6, 1972.
Haas, Holland, Levison & Gibert, Andrew C. Hall, Ben B. Mills, Jr., for appellant.
W. J. Forehand, District Attorney, for appellee.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.